Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Kearayan Quinton Williams, Appellant                  Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 47259-B).
 No. 06-18-00190-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Kearayan Quinton Williams, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED NOVEMBER 6, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk